 

Exhibit 10.5

RAIT FINANCIAL TRUST

2015 LONG TERM INCENTIVE PLAN

PERFORMANCE SHARE UNIT AWARD

GRANT AGREEMENT

AMENDMENT 2016-1

To:[Eligible Officer]

This Amendment is hereby made to the Performance Share Unit Award (the “Award”)
effective March 31, 2015 under the RAIT Financial Trust (“RAIT”) 2015 Long Term
Incentive Plan (“Long Term Equity Plan”) adopted under Article IV the RAIT 2012
Incentive Award Plan (the “Plan”).   The Award, as set forth in the Grant
Agreement (attached at Exhibit I) is hereby amended as set forth in this
Amendment 2016-1 effective immediately to (i) add language allowing for the
immediate vesting of the Award upon your “Retirement” and (ii) to clarify the
time-based vesting provisions of the Award.  Provisions added by this Amendment
are in italics and provisions removed are stricken.  

 

Vesting

 

The Units awarded pursuant to the terms of this Grant Agreement and the Long
Term Equity Plan, shall vest 50% upon achievement of the Performance Targets
determined as of the last day of the three year performance period (the
“Performance Period”).  The Compensation Committee will make a determination on
your satisfaction of Performance Targets within three months of the completion
of the Performance Period (the “Determination Date”), which shall also be the
initial vesting date of such Units.  The remaining 50% of the Performance Share
Units shall vest on the first anniversary of the last day of the Performance
Period.  Determination Date.  In each case, vesting is contingent upon your
continued employment through the vesting date and subject to the terms of any
employment agreement between you and RAIT or any subsidiary of RAIT.  The above
notwithstanding, if your employment is terminated due to death, or disability,
other than voluntarily or for cause (as defined in the your employment
agreement) (a “Qualified Termination”) prior to the conclusion of the
Performance Period, then such performance period will be shortened to conclude
on the date of such Qualified Termination (a “Shortened Performance Period”). 
In such event, the Compensation Committee will determine within three months
after the date of such Qualified Termination the number of Performance Share
Units earned, if any, for such Shortened Performance Period in accordance with
the performance criteria established for such award.  Your earned Performance
Share Units, if any, will vest as of the date that the Compensation Committee
determines the achievement of such performance criteria and will not be subject
to the additional time based vesting period.  The number of Performance Share
Units vested shall be determined on a pro rata basis by multiplying the number
of Performance Share Units earned by a fraction, the numerator is the number of
days in the Shortened Performance Period and the denominator of which is the
number of days in the original 3-year Performance Period.  If the Performance
Targets are not met, you will not vest in any Units.

 

 

 



--------------------------------------------------------------------------------

 

Vesting at Retirement

 

If your employment is terminated due to “Retirement” (as defined
below)  Performance Share Units shall vest in the following manner.   If your
Retirement occurs during the Performance Period, the number of Performance Share
Units vested shall be determined on a pro rata basis by multiplying the
Performance Share Units earned in the Performance Period

pursuant to Appendix A by a fraction, the numerator is the number of days from
the beginning of the Performance Period to the date of your Retirement and the
denominator of which is the total  number of days in the 3-year Performance
Period. 

If your Retirement occurs after the Performance Period, 100% of your Performance
Share Units earned in the Performance Period shall vest upon Retirement.

The above notwithstanding in no event shall you vest in any Performance Share
Units if the Performance Targets are not met.

For purposes of this section “Retirement” shall mean your voluntary separation
of employment following satisfaction of the “Rule of 70.”  The Rule of 70 shall
be satisfied upon (1) completion of at least fifteen (15) years of service with
RAIT or its related entities; (2) attainment of age 55 and (3) your combined age
and service equals at least 70.   You may separate upon Retirement subject to
(i) your providing at least six (6) months’ advanced notice to RAIT; and (ii)
your consent to enter into non-compete, non-solicitation agreement with RAIT
(including related entities) for a period of up to three years (or such shorter
period as permitted under applicable state law); and (iii) your execution of a
release in favor of RAIT (including its related entities, officers, directors,
members and employees) of all potential claims arising in the context of your
employment.  Any or all of the above conditions may be waived or modified at the
sole discretion of the Compensation Committee.

 

 

 

Redemption

 

Promptly following the Committee’s determination that any Units have vested,
RAIT shall notify you (or your personal representative, heir or legatee in the
event of your death or incapacity) that your Units are redeemable pursuant to
Section 4.04 of the Plan and shall, within 60 days following such notification
upon request by you (or your personal representative, heir or legatee in the
event of your death or incapacity), deliver a certificate for such shares;
provided, however, that RAIT, in its sole discretion, shall have the option to
pay you the fair market value of the shares, which shall be measured as of the
date when the right to the shares became vested, in lieu of delivery of the
certificate. The Committee may condition delivery of the certificate or cash, as
applicable, upon the prior receipt from you of any undertakings which it may
determine are required to assure that the certificate or cash, as applicable, is
being issued in compliance with federal and state securities laws. The right to
payment of any fractional shares shall be satisfied in cash, measured by the
product of the fractional amount times the fair market value of a share when the
right to the shares became vested.

The above notwithstanding, in the event that the Units vest due to Retirement,
50% of the earned Units are redeemable as of the Determination Date and the
remaining 50% shall be redeemable on the first anniversary of the last day of
the Performance Period.  

 

BY SIGNING BELOW AND ACCEPTING THIS AMENDMENT 2016-01 TO THE GRANT AGREEMENT AND
THE AWARD GRANTED HEREUNDER, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED HEREIN AND IN THE PLAN.  YOU ALSO ACKNOWLEDGE RECEIPT OF THE PLAN.

 

 

 

 

Authorized Officer

 

[Eligible Officer], Grantee

 

2